Citation Nr: 9928628	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in an amount calculated as $21,000.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is the widow of a deceased veteran; he had 
active service from September 1947 to May 1950, from March 
1951 to March 1953, and from July 1960 to January 1965.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an unfavorable determination by the Committee on Waivers 
(Committee) at the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in January 1999, when it was remanded for 
further development of the evidence.  


REMAND

The veteran died in February 1982 due to lung cancer.  The 
appellant applied for, and was awarded, death pension 
benefits from February 1, 1982, based on her reports that she 
had no income from any source.  She was instructed in writing 
on several occasions that the amount of death pension 
benefits depended on the amount of her income, and that she 
must report her receipt of any other income, specifically 
including retirement benefits or Social Security benefits, to 
VA promptly or an overpayment of death pension benefits would 
result which would be subject to recovery by VA.  (See, e.g., 
letter to appellant from RO, dated March 19, 1982 with 
enclosed VA Form 21-6895; and RO letter to appellant dated 
March 22, 1982 with enclosed VA Form 21-8767.)  

The evidence establishes, and the appellant does not dispute, 
that she began receiving a Civil Service annuity based on the 
veteran's Government service in May 1982, in an amount which 
the RO calculated would disqualify her for future death 
pension benefits, and which she never reported to VA despite 
the numerous written instructions from VA to do so.  In fact, 
the annual death pension Eligibility Verification Reports 
(EVRs) received from her from July 1986 through July 1992 all 
specifically reflect her hand-written notation of "0" in the 
space provided in which to report income from the "U.S. Civil 
Service."  The only explanation which she has ever given for 
this behavior was that she was following instructions given 
to her by the veteran before his death.  

Action was taken in February 1993 to terminate retroactively 
the appellant's award of death pension benefits, effective 
June 1, 1982, resulting in the creation of an overpayment 
calculated in the amount of $45,730.26.  In response to her 
request for a waiver of recovery of the debt, the Committee 
determined in November 1993 and subsequently that, as there 
was no evidence of fraud, misrepresentation or bad faith on 
the part of the appellant and in view of her financial 
situation, recovery of $24,730.26 was waived, but as her 
"great degree of fault" in the creation of the debt in the 
first place, it would not be against equity and good 
conscience to require her to repay the remaining amount of 
$21,000.  

Although the appellant has not disputed the amount of the 
overpayment assessed against her, information has recently 
been brought to the Board's attention which brings the amount 
of the total overpayment into question.  The appellant's 
initial award based on no countable income was in a monthly 
amount of $362.83, which translates into an annualized income 
limit of $4,353.96.  (See award letter dated March 22, 1982.)  
A subsequent letter from the RO to the appellant dated 
June 4, 1993 indicates that the applicable annualized income 
limit for her death pension claim was $4,677 as of June 1, 
1982.  Although the RO calculated the Civil Service annuity 
which she began receiving in May 1982 was in an amount ($508 
per month) to disqualify her for death pension benefits, the 
evidentiary basis for this calculation is not of record.  
Furthermore, other information of record indicates that the 
annuity may have initially only amounted to $284 or $286 per 
month ($3,408-32 annually).  (See RO letter to appellant, 
dated February 24, 1993.)  If this is true, then her death 
pension award should have been reduced, but not terminated, 
effective June 1, 1982, thereby reducing the amount by which 
she has been overpaid death pension benefits.  

The RO needs to confirm the actual amount received by the 
appellant from the U.S. Office of Personnel Management (OPM), 
beginning in May 1982, and then recalculate the amount by 
which she has been overpaid death pension benefits.  If this 
information cannot be obtained without her cooperation, then 
this fact needs to be documented, and she should assist the 
RO or obtain such data on her own.  

Accordingly, this appeal is again remanded for the following 
further action:  

1.  The RO should directly contact OPM to 
obtain and incorporate into the claims 
file verification of the amounts paid to 
the appellant, beginning in May 1982 
through at least February 1993, as 
annuity based on her deceased husband's 
Government civil service.  If this 
information cannot be obtained without 
her consent, this must be documented in 
the record.  

2.  If the information described above 
cannot be obtained without the 
appellant's consent, the RO should inform 
her and allow her an opportunity to 
authorize the VA to obtain such 
information or she should be advised to 
take appropriate action to secure and 
submit it on her own.  

3.  The RO should next recalculate the 
amount by which the appellant has been 
overpaid death pension benefits.  

4.  If the calculated amount is not 
$45,730.26, then the Committee should 
readjudicate the appellant's waiver 
request after obtaining current financial 
information from her.  The report of this 
decision must fully comply with 
Ridings v. Brown, 6 Vet. App. 544 at 546 
(1994).  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is so informed, but she may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In connection with this case, the U. S. Court of Appeals for 
Veterans Claims (the Court) has held that a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  Also, VBA Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



